Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered December 4, 2001, convicting him of burglary in the second degree, criminal contempt in the first degree, and assault in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is modified, on the law, by vacating the sentence imposed thereon; as so modified, the judgment is affirmed, and the matter is remitted to the Supreme Court, Kings County, for resentencing in accordance herewith.
Since the defendant did not receive a copy of the persistent violent felony offender statement until the day of sentencing, and he controverted the allegations contained in the statement, the Supreme Court erred in denying his request for an adjournment (see CPL 400.15 [6]; People v Gines, 284 AD2d 134 [2001]). Accordingly, we vacate the sentence and remit the matter to the Supreme Court, Kings County, for resentencing.
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Ritter, J.P., Krausman, Goldstein and Lifson, JJ., concur.